Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-5, and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1,7,9,13,17 and 20 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3-5,8-12,14-16 and 18-20 are rejected because they depend from an indefinite  claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1,3,7-8,11, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiUbaldi (previously cited) in view of Castel et al. (US2007/0156182, hereinafter “Castel”) and further in view of Boveja (Previously cited).
Regarding to claim 1, DiUbaldi discloses a device for treating or preventing dementia in a patient comprising: a housing having an interior portion and an exterior portion (Fig. 3 shows a transcutaneous electrical stimulation device 101 having an interior portion and exterior portion); an electrically permeable contact surface formed on at least part of the exterior portion of the housing and configured to contact an outer skin surface of the neck of the patient (Figs. 1 and 3 show the stimulator device 101 comprises electrodes 110, 1112 and 1114 disposed within the housing of the device, a first layer 1110 that is considered as the permeable contact surface. Fig. 5 and paragraph [0039] states that the target nerve for the transcutaneous stimulation could be the vagus nerve and the preferred location for placement of the device would be the back of the neck); a power source within the interior portion of the housing (e.g. Fig. 1, paragraphs [0030-0033] state that the stimulating device comprises a power source such as battery 102); a signal generator coupled to the power source and configured to generate a waveform, wherein the power source is configured to transmit the waveform non-invasively and transcutaneously through the electrically permeable contact surface and the outer skin surface of the neck of the patient to a vagus nerve within the patient (e.g. Fig. 1, paragraphs [0030-0033] states that the stimulating device comprises a power source and other components such as waveform generators and amplitude modulators to generate signal package capable of transdermally and selectively stimulating target nerves such as vagus nerve using appropriate frequency).
Duibaldi failed to teach the limitation wherein the signal generator generates a single waveform, wherein the single waveform comprises bursts of pulses with about 2 to 50 pulses per burst, wherein the bursts have a frequency of about 1 to about 100 bursts per second.
 However, Castel discloses a source generating burst of sinusoidal pulses between 1 and 20 pulses ([0062,0079]) and the bursts of pulses with a frequency of about 5 to about 100 burst per second ([0079]) in the medical arts, including stimulating the vagus nerve (e.g., paragraph [0017] of Castel).
Thus, It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi to have a bursts of pulses with about 2 to 50 pulses per burst, wherein the bursts have a frequency of about 1 to about 100 bursts per second in view of Castel to perform stimulation to the vagus nerve at the parameters taught by Castel, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment. DiUbaldi in view of Castel failed to teach the limitation requiring the electric current to be sufficient to modify dementia in the patient. Boveja teaches a method and system of providing therapy or alleviating symptoms of neuropsychiatric disorders and cognitive impairments, comprises providing repetitive transcranial magnetic stimulation to the brain and pulsed electrical stimulation to the vagus nerve(s) for afferent modulation (paragraphs [0004-0005]). Referring to paragraph [0131], Boveja discloses the system configured for generating an electric field ranges from 1 V/m to 500 V/m, which is within of the stimulation parameter range of the pending application (see paragraph [0056]). The Examiner submits that the stimulating device taught by the combined invention of DiUbaldi, Castel and Boveja is capable of performing transcutaneous stimulation of the vagus using selective signal parameters that is similar to the parameters required in the pending application, and therefore would be able to perform the same function such as treating or modifying dementia. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi in view of Castel to generate an electric field with the parameter taught by Boveja, since DiUbaldi discloses a transcutaneous stimulation device and such modification would yield the predictable results of a commonly used range for electric field used for transcutaneous stimulation.

Regarding claim 17, DiUbaldi discloses a device for treating or preventing dementia in a patient comprising: a housing having an exterior portion having one or more electrodes for contacting an outer skin surface of a neck of the patient (Fig. 3 shows a transcutaneous electrical stimulation device 101 having an interior portion and exterior portion, the stimulator device 101 comprises electrodes 110, 1112 and 1114 disposed within the housing of the device. Paragraph [0035] states that the electrodes may be secured directly to the first layer 1110 or the first layer may include holes therein to accommodate the shape of the electrodes and allow direct contact of the electrodes with the surface of the patient’s skin. Fig. 5 and paragraph [0039] states that the target nerve for the transcutaneous stimulation could be the vagus nerve and the preferred location for placement of the device would be the back of the neck); an energy source within the housing configured to generate a waveform and transmit the waveform non-invasively and transcutaneously via the one or more electrodes through the outer skin surface of the neck of the patient to a vagus nerve within the patient (e.g. Fig. 1, paragraphs [0030-0033] state that the stimulating device comprises a power source such as battery 102, and other components such as waveform generators and amplitude modulators to generate signal package capable of transdermally and selectively stimulating target nerves such as vagus nerve using appropriate frequency). 
Duibaldi failed to teach the limitation wherein the signal generator generate a single waveform, wherein the single waveform comprises bursts of pulses with about 2 to 50 pulses per burst, wherein the bursts have a frequency of about 1 to about 100 bursts per second. 
 However, Castel discloses a source generating burst of sinusoidal pulses between 1 and 20 pulses ([0062,0079]) and the bursts of pulses with a frequency of about 5 to about 100 burst per second ([0079]) in the medical arts, including stimulating the vagus nerve (e.g. [0017] of Castel).
Thus, It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi to have a bursts of pulses with about 2 to 50 pulses per burst, wherein the bursts have a frequency of about 1 to about 100 bursts per second in view of Castel to perform stimulation to the vagus nerve at the parameters as taught by Castel, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment. 
DiUbaldi in view of Castel failed to teach the limitation requiring the electric current to be sufficient to modify dementia in the patient. 
Boveja teaches a method and system of providing therapy or alleviating symptoms of neuropsychiatric disorders and cognitive impairments, comprises providing repetitive transcranial magnetic stimulation to the brain and pulsed electrical stimulation to the vagus nerve(s) for afferent modulation (paragraphs [0004-0005]). Referring to paragraph [0131]. Boveja discloses the system configured for generating an electric field ranges from 1 V/m to 500 V/m, which is within of the stimulation parameter range of the pending application (see paragraph [0056]). The Examiner submits the stimulating device taught by the combined invention of DiUbaldi, Castel and Boveja is capable of performing transcutaneous stimulation of the vagus using selective signal parameters that is similar to the parameters required in the pending application, and therefore would be able to perform the same function such as treating or modifying dementia.
 It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi  in view of Castel to generate an electric field with the parameter taught by Boveja, since DiUbaldi disclose a transcutaneous stimulation device and such modification would yield the predictable results of a commonly used range for electric field used for transcutaneous stimulation.

Regarding claims 3, and 18, DiUbaldi further teaches the limitation wherein the energy source comprises a signal generator and a battery, wherein the one or more electrodes are coupled to the signal generator within the housing (e.g. Fig. 1, paragraphs [0030-0033] state that the stimulating device comprises a power source such as battery 102 and waveform generators).

Regarding claims 7- 8, DiUbaldi discloses substantially the invention as claimed but  failed to disclose wherein the frequency is about 5 to 50 Hz, the pulse has a duration of about 50 to 1000 microseconds. 
However, Castel  discloses stimulating the vagus nerve ([0017]) and discloses modulated electrical pulses generated at a burst frequency of between 5Hz and 20Hz ([0079-0080];see claims 49,50). Castel also discloses that the electrical pulses has duration of 100 microseconds ([claim 54]).
It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi to be able to perform stimulation to the vagus nerve at the parameters as taught by Castel, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.
Regarding claim 11, DiUbaldi shows in Fig. 5 that the device 101 a self-contained, portable device.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiUbaldi, Castel and Boveja as applied to claim 1 above, further in view of Dupelle et al. (US 2008/0221631, hereinafter  “Dupelle”).

Regarding claim 4, DiUbaldi, Castel and Boveja discloses substantially the invention as claimed but failed to teach the limitation wherein the device comprises a volume of electrically conductive fluid within the interior portion of the housing and at least partially surrounding the one or more electrodes. 
However, Dupelle discloses an external defibrillator having transcutaneous electrodes, wherein the electrodes typically include a liquid electrically conductive gel covering the metal layer so that electrical current passes through the gel to the patient’s body (e.g. paragraph [0003]). 
It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi, Castel and Boveja to include the electrodes as taught by Dupelle, since such modification would be applying a known technique to a known device, yielding the predictable result of a more efficient technique for delivering transcutaneous signal to the patient using conductive liquid covering the electrodes. 

Claims 5,9-10,12-16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiUbaldi ,Castel and in view of Boveja as applied to claims 1,17 above and further in view of Ben Ezra.

Regarding claims 5 and 19, DiUbaldi, Castel, and Boveja discloses substantially the invention as claimed but  failed to teach the limitation wherein each of the bursts are followed by a silent intra-burst period. 
However, Ben Ezra teaches that applying the current includes applying the bursts once every second heartbeat, or applying the current intermittently during alternating “on” and “off” periods. (e.g. paragraph [0204-0205)). 
It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi,Castel and Boveja to be able to perform stimulation to the vagus nerve at the parameters as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.
Regarding claim 9, DiUbaldi, Castel and Boveja discloses substantially the invention as claimed but  failed to disclose wherein the pulse has a duration of about  200 to 400 micro seconds.
Ben Ezra discloses applying a current to a vagus nerve of the subject, wherein each of the pulses to have a duration of between 200 microseconds and about 2.5 milliseconds (e.g. paragraphs [0204, 0239]). 
It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi, Castel and Boveja to be able to perform stimulation to the vagus nerve at the parameters as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.

Regarding claim 10, DiUbaldi, Castel and Boveja failed to teach the limitation wherein the single waveform includes an electric current sufficient to modulate the vagus nerve and cause the vagus nerve to generate an action potential. 
However, Ben Ezra, which discloses a method and system for application of vagal stimulation to a vagus nerve of the subject in order to induce action potentials (e.g. paragraphs [0430- 0435]). 
It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi, Castel and Boveja to be able to perform stimulation to the vagus nerve and case action potential as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.

Regarding claims 13 and 14, DiUbaldi  and Castel  failed to teach the limitation wherein the electric current generates an electric field of about 10 to about 600 V/m, specifically less than 100 V/m. 
However, Boveja, which teaches a method and system of providing therapy or alleviating symptoms of neuropsychiatric disorders and cognitive impairments, comprises providing repetitive transcranial magnetic stimulation to the brain and pulsed electrical stimulation to the vagus nerve(s) for afferent modulation (paragraphs [0004-0005)). Referring to paragraph [0131], Boveja discloses the system configured for generating an electric field ranges from 1 V/m to 500 V/m.
Thus, It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi in view of Castel to generate an electric field with the parameter taught by Boveja, since DiUbaldi disclose a transcutaneous stimulation device and such modification would yield the predictable results of a commonly used range for electric field used for transcutaneous stimulation.

Regarding claims 15 and 16, DiUbaldi, Castel and Boveja failed wherein the electric current generates an electric field at the vagus nerve above a threshold for generating action potentials within fibers of the vagus nerve responsible for activating neural pathways causing release of inhibitory neurotransmitters within a brain of the patient, the neurotransmitters comprise norepinephrine. 
However, Ben Ezra  discloses norepinephrine (e.g. paragraph [0057]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi to be able to perform stimulation to the vagus nerve as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.
Regarding claim 12, DiUbaldi, Castel and Boveja failed to teach  wherein the electric current generates an electric field at the vagus nerve above a threshold for generating action potentials within A and B fibers of the vagus nerve and below a threshold for generating action potentials within C fibers of the vagus nerve. 
However, Ben Ezra, which discloses an embodiment wherein the electrical current applied is sufficient to induce action potentials in large and medium diameter fibers (A-fibers and B-fibers), but insufficient to induce action potentials in small-diameter fibers (C-fibers) (e.g. paragraphs [0437-0439]). 
Thus, It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi, Castel and Boveja to be able to perform stimulation to the vagus nerve as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.

Regarding claim 20, DiUbaldi, Castel, and Boveja  fails to teach the wherein the pulse has a duration of about 50 to 1000 microseconds. 
However, Ben Ezra discloses applying a current to a vagus nerve of the subject, wherein each of the pulses to have a duration of between 200 microseconds and about 2.5 milliseconds (e.g. paragraphs [0204, 0239]). 
It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi, Castel and Boveja to be able to perform stimulation to the vagus nerve at the parameters as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-5 and 7-20 have been considered but are moot because of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792